DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/22 has been entered.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, line 10, the term -liquid- should be added after “non-oleaginous” that bridges lines 9-10 as it appears it was inadvertently omitted.
In claim 1, line 10 thereof, at the end of the line, “an” should be replaced with -a- prior to “water-in-oil emulsion” in line 11 in order to correct the grammatical informality.
In claim 2, lines 1-2, “at least one tertiary fatty amines” should be replaced with -at least one tertiary fatty amine” in order to correct the grammatical informality.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “having carbon chain lengths of at least C10.” This is a range with an unbounded upper limit, and, therefore, encompasses a carbon chain length so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a carbon chain length of C50, C100 or C1000 (increasable ad nauseam), even though these chain lengths are encompassed in the claimed range.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 19 recites “above about 9” in the last line thereof.  This is a range with an unbounded upper limit, and, therefore, encompasses an HLB value so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for an HLB value of 19, 29 or 39 (increasable ad nauseam), even though these HLB values are encompassed in the claimed range.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 20 recites “at least 10 carbon atoms” in the last line thereof. This is a range with an unbounded upper limit, and, therefore, encompasses a carbon chain length so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a carbon chain length of 50, 100 or 1000 (increasable ad nauseam), even though these chain lengths are encompassed in the claimed range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “having carbon chain lengths of at least C10.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of the carbon chain length Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “a second HLB value of above about 9.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of the HLB value Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim 20 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “of at least 10 carbon atoms.” This is a range with an unbounded upper limit, and, as such, it is unclear as to the extent of the carbon chain length Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2002/0033258).
With respect to independent claim 1, Patel discloses a wellbore fluid comprising: 
a non-oleaginous liquid ([0016]);
an oleaginous liquid ([0015]);
an amine emulsifier comprising tertiary fatty amines having carbon chain lengths of at least C10 ([0009]-[0010]; [0018]-[0019]), and present in an amount of about 0.1% to 10% by volume of the wellbore fluid ([0020]), 
wherein when a majority of the tertiary fatty amines in the amine emulsifier is in an unprotonated form, the oleaginous liquid is a continuous phase and the non-oleaginous liquid is a discontinuous phase such that the amine emulsifier stabilizes a water-in-oil emulsion comprising the oleaginous liquid as the continuous phase and the non-oleaginous liquid as the discontinuous phase and, when a majority of the tertiary fatty amines in is a protonated form, the oleaginous liquid is the discontinuous phase and the non-oleaginous liquid is the continuous phase such that the water-in-oil emulsion converts to an oil-in-water emulsion comprising the non-oleaginous liquid as the continuous phase and the oleaginous liquid as the discontinuous phase ([0014]).
With regard to the molecular weight of the amine emulsifier, although suggesting exemplary commercially available amine emulsifiers, Patel fails to explicitly identify the molecular weight thereof.  It would have been obvious to one having ordinary skill in the art to try a molecular weight within the range as instantly claimed since there is no criticality of the claimed range of molecular weight.  See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed broad molecular weight range as critical and it is unclear if any unexpected results are achieved by using an amine emulsifier having such a molecular weight range.  Since the amine emulsifier of Patel is suggested as achieving the same unexpected result of the instant application, i.e., stabilizing an invert emulsion in unprotonated form while converting such an emulsion to a regular emulsion upon protonation of the amine surfactant, it does not appear that such would be considered an unexpected result of using the presently claimed molecular weight range, and, as such, the determination of optimal molecular weight for the amine emulsifier would be achievable through routine experimentation in the art.
With respect to dependent claims 2 and 3, Patel discloses wherein at least one tertiary fatty amine of the tertiary fatty amines is substituted by a fatty hydrocarbon chain, and, further, wherein the amine emulsifier includes an electrophilic group in the fatty hydrocarbon chain ([0009]-[0010]; [0018]-[0019]).
With respect to dependent claim 7, Patel discloses where the amount of oleaginous liquid is within the range as claimed ([0015]).
With respect to dependent claim 8, Patel discloses wherein the amount of non-oleaginous liquid is within the range as claimed ([0016]).
With respect to dependent claim 9, Patel discloses herein the wellbore fluid has a density within the range as claimed ([0028]).
With respect to dependent claim 10, Patel discloses wherein the wellbore fluid further comprises at least one selected from the group as claimed ([0024]).

With respect to independent claim 20, Patel discloses a wellbore fluid comprising: 
an invert emulsion that is reversible from a water-in-oil emulsion to an oil-in-water emulsion ([0014]), wherein the invert emulsion comprises:
a non-oleaginous liquid ([0016]);
an oleaginous liquid ([0015]); and
an emulsifier comprising a plurality of tertiary amine groups in each of which the tertiary amine is substituted by a fatty hydrocarbon chain of at least 10 carbon atoms ([0009]-[0010]; [0018]-[0019]). 
With regard to the molecular weight of the amine emulsifier, although suggesting exemplary commercially available amine emulsifiers, Patel fails to explicitly identify the molecular weight thereof.  It would have been obvious to one having ordinary skill in the art to try a molecular weight within the range as instantly claimed since there is no criticality of the claimed range of molecular weight.  See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed broad molecular weight range as critical and it is unclear if any unexpected results are achieved by using an amine emulsifier having such a molecular weight range.  Since the amine emulsifier of Patel is suggested as achieving the same unexpected result of the instant application, i.e., stabilizing an invert emulsion in unprotonated form while converting such an emulsion to a regular emulsion upon protonation of the amine surfactant, it does not appear that such would be considered an unexpected result of using the presently claimed molecular weight range, and, as such, the determination of optimal molecular weight for the amine emulsifier would be achievable through routine experimentation in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 1 above, and further in view of Zheng et al. (Hydrophilic-Lipophilic Balance – cited and provided previously).
Patel discloses the reversible emulsion as set forth above within the rejection of claim 1.  The reference, however, fails to explicitly provide for or suggest the hydrophilic-lipophilic balance (HLB) value of the amine emulsifier, and, thus, fails to suggest the HLB as between 3 and 6 as claimed.  Zheng et al. teaches wherein the HLB scale ranges from 0 to 20, wherein surfactants suitable for forming a water-in-oil emulsion have an HLB between 3.5 and 6, while those used to form an oil-in-water emulsion have an HLB of 8 to 18 (p. 1, Sugar Fatty Esters).  Since Patel discloses the emulsion that is formed with the amine emulsifier is initially a water in oil emulsion, and Zheng et al. suggests wherein surfactants used to form a water-in-oil emulsion have an HLB between 3.5 to 6, i.e., overlapping the instantly claimed range, it would have been obvious to one having ordinary skill in the art to choose an amine emulsifier from those disclosed by Patel having an HLB as suggested by Zheng et al. in order to create the initial water-in-oil emulsion therewith.  One of ordinary skill would recognize the optimal HLB value since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Zheng.
With respect to independent claim 19, Patel discloses a wellbore fluid comprising: 
a non-oleaginous liquid ([0016]);
an oleaginous liquid ([0015]);
an amine emulsifier comprising tertiary fatty amines ([0009]-[0010]; [0018]-[0019]), 
wherein when a majority of the tertiary fatty amines in the amine emulsifier is in an unprotonated form, the amine emulsifier stabilizes a water-in-oil emulsion comprising the oleaginous liquid as the continuous phase and the non-oleaginous liquid as the discontinuous phase and, when a majority of the tertiary fatty amines in the amine emulsifier is in a protonated form, the water-in-oil emulsion converts to an oil-in-water emulsion ([0014]).
With regard to the molecular weight of the amine emulsifier, although suggesting exemplary commercially available amine emulsifiers, Patel fails to explicitly identify the molecular weight thereof.  It would have been obvious to one having ordinary skill in the art to try a molecular weight within the range as instantly claimed since there is no criticality of the claimed range of molecular weight.  See In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed broad molecular weight range as critical and it is unclear if any unexpected results are achieved by using an amine emulsifier having such a molecular weight range.  Since the amine emulsifier of Patel is suggested as achieving the same unexpected result of the instant application, i.e., stabilizing an invert emulsion in unprotonated form while converting such an emulsion to a regular emulsion upon protonation of the amine surfactant, it does not appear that such would be considered an unexpected result of using the presently claimed molecular weight range, and, as such, the determination of optimal molecular weight for the amine emulsifier would be achievable through routine experimentation in the art.
Patel discloses the reversible emulsion as set forth above.  The reference, however, fails to explicitly provide for or suggest the hydrophilic-lipophilic balance (HLB) value of the amine emulsifier, and, thus, fails to suggest the HLB as between 3 and 6 when unprotonated and above 9 when protonated, as claimed.  Zheng et al. teaches wherein the HLB scale ranges from 0 to 20, wherein surfactants suitable for forming a water-in-oil emulsion have an HLB between 3.5 and 6, while those used to form an oil-in-water emulsion have an HLB of 8 to 18 (p. 1, Sugar Fatty Esters).  Since Patel discloses the emulsion that is formed with the unprotonated amine emulsifier is a water in oil emulsion, and Zheng et al. suggests wherein surfactants used to form a water-in-oil emulsion have an HLB between 3.5 to 6, i.e., overlapping the instantly claimed range, it would have been obvious to one having ordinary skill in the art to provide for an amine emulsifier from those disclosed by Patel having an HLB between 3.5 to 6, as suggested by Zheng et al. in order to create the initial water-in-oil emulsion therewith, and, thus, upon protonation of the amine emulsifier and conversion of the water-in-oil emulsion to an oil-in-water emulsion, an HLB above about 9, i.e., the HLB suggested by Zheng as suitable for forming an oil-in-water emulsion since one of ordinary skill would recognize the optimal HLB value to create each type of emulsion with the amine emulsifier and it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; the Examiner notes, Applicant must include amendments to independent claim 1 to overcome the 112 rejections thereof, as set forth above, when adding the objected to limitations of claim 4 to base claim 1.
Response to Arguments
Applicant’s arguments with respect to as set forth in the final office action have been fully considered and are persuasive in view of Applicant’s amendments.  However, upon further consideration of Applicant’s amendments, a new grounds of rejection has been set forth as presented above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/16/22